        Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANTHONY ANTONELLI,
                                                       CIVIL ACTION NO.
               Plaintiff


               v.                                      JURY TRIAL DEMANDED

YOUTH EDUCATION IN THE
ARTS!, a Pennsylvania
nonprofitcorpor2tion,and                                                                  FILED
VICKI FERRANCE RAY                                                                        AUG 29 2011.
                                                                                      KATE BARKMAN, Clerk
               Defendants                                                            By         Oep. Clerk

                                    VERIFIED COMPLAINT

       PlaintiffAnthony Antonelli ("Antonelli" or "Plaintiff'') files this Verified Complaint against

Defendants Youth Education in the Arts!, a Pennsylvania nonprofit corporation ("YEA"), and

Vicki Ferrance Ray, an adult individual residing in Pennsylvania ("Ray") (YEA and Ray are

collectively hereinafter, the "Defendants"), and in support thereof alleges as follows:

                           I.     NATURE OF THE ACTION

       1.      The facts of this matter is a series of mismanagement, negligence, and

tortious conduct on the part of Defendants.

       2.      As a direct result of Defendants' conduct, negligence, breaches duty, and

outrageous conduct, Plaintiff has been severely injured and has his future livelihood now

in jeopardy.


                                              Page 1 of13
        Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 2 of 13




                                   II.     THE PARTIES

        3.      The Plaintiff is an adult male individual who is a citizen of the State of

Colorado. At all relevant times, the Plaintiff's permanent home residence is located in

the State of Colorado, and the business transactions described herein occurred in the

Commonwealth of Pennsylvania.

        4.      Defendant YEA is a nonprofit corporation organized under the laws of the

Commonwealth of Pennsylvania, with an address at 601 W. Hamilton Street, Allentown,

Lehigh County, Pennsylvania.

        5.      Defendant Ray is the Executive Director of YEA and maintains a principal

office at YEA's location at 601 W. Hamilton Street, Allentown, Lehigh County,

Pennsylvania.

                          Ill.    JURISDICTION AND VENUE

        6.      For diversity jurisdiction purposes, the Plaintiff is a citizen of the State of

Colorado and the Defendants are citizens of the Commonwealth of Pennsylvania.

        7.      This Court has original diversity jurisdiction over this claim pursuant to 28

U.S.C.§ 1332 because the matter in controversy exceeds the sum or value of $75,000 and

is between citizens of different states.

        8.      Venue is proper in the Eastern District of Pennsylvania pursuant to 12

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to


                                             Page2 of13
         Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 3 of 13




                                           ,
John Doe's claims and injuries occurred in the Eastern District of Pennsylvania.


                                 IV.   FACTUAL BACKGROUND

         9.     YEA operates several performing arts programs, including the The Cadets

Drum & Bugle Corps (the "Cadets").

         10.    YEA's mission, by its own account, is to "support the development of

young people into magnificent human beings through participation in the performing

arts."

         11.    The Cadets is a world class competitive junior drum and bugle corps and a

member of Drum Corps International      ("DCI")~    which is a nonprofit that organizes and

sanctions competitive performance events around the United States.

         12.    The Cadets are ten (10) time DCI Champions.

         13.    On the Cadets' summer 2019 tour, the Cadets performed in approximately

thirty two (32) competitive, DCI-sanctioned performances around the continental United

States, traveling approximately twelve thousand (12,000) miles between May and August

2019.

         14.    The Cadets' production requires two or three 18 wheel tractor trailers, plus

four or five buses and various other support vehicles to transport the Cadets' members,

kitchen, instruments and props.

         15.    The Cadets do not carry full time staff to manage the vehicles that are in

the Cadets' fleet of vehicles.

                                               Page 3of13
         Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 4 of 13




         16.    Plaintiff has worked professionally as a Motorcoach operator and

Entertainer Bus Driver with a commercial drivers license (CDL) for over twenty (20)

years.

         17.   Plaintiff has, during the course of his career, worked as a CDL bus driver

for many other DCI organizations over the past fifteen (15) years.

         18.   During March 2019, YEA recruited Plaintiff to work for YEA for the

Cadets summer 2019 tour as their transportation director.

         19.   Plaintiff agreed to accept the transportation director position which YEA

offered on or about March 2019.

         20.   In April 2019, YEA sent Plaintiff a written contract via email, which was

an electronic, fillable .pdf form online (the "YEA Contract").

         21.   Plaintiff completed and electronically signed the YEA Contract but was

unable to save a copy before it was electronically transmitted back to YEA.

         22. The YEA Contract provided that Plaintiff would work as a transportation

director for the Cadets for the Summer 2019 Tour.

         23.   The scope of Plaintiff's duties with YEA and the Cadets included

maintenance on the Cadets' busses and various vehicles in Cadets' Fleet.

         24.   On or about May 22, 2019, YEA flew Plaintiff from Aurora, Colorado to

Saginaw, Pennsylvania, which was the location of one of the Cadets extended training

camps before their competitive season began.


                                           Page4 ofl3
          Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 5 of 13




          25.   During the time between May 22, 2019 and the date of the injury on June

14, 2019, Plaintiff worked as directed by the Cadets' Director to drive vehicles owned by

YEA to pick up and drop off musical instruments, and further traveled to Lancaster,

Pennsylvania to retrieve one of the Cadets' Black Entertainer Bus and drove that bus

approximately thirty two (32) miles from Lancaster, Pennsylvania to Saginaw,

Pennsylvania.

          26.   Subsequently on May 31, 2019, at the direction of the Cadets' director,

Plaintiff drove the Entertainer Bus from Saginaw, Pennsylvania to Ada, Ohio, an

approximate five hundred and ten (510) miles, to the location of the Cadets' spring

training sessions on the campus of Ohio Northern University ("ONU").

          27.   During Plaintiffs time with the Cadets on the ONU campus, the Cadets

provided Plaintiff with a place to sleep and with all his meals. Plaintiff worked for YEA

within the scope of his described job duties as provided for in his negotiations.

          28.   On June 14, 2019, the Cadets Director directed the Plaintiff 'to paint the

roof top air conditioner on one of the Entertainer Busses owned by YEA. The roof of the

Entertainer Bus is approximately thirteen (13) feet off of the ground.

          29.   Up to this incident described herein, Plaintiff was in good health and able

bodied.

          30.   Plaintiff removed one of the 13 foot ladders from a Cadets trailer vehicle.

Plaintiff positioned the ladder alongside the Entertainer Bus.


                                            Page 5of13
        Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 6 of 13




        31.     On June 14, 2019, the weather at the site was clear and there was no

precipitation or water on the ground or on the ladder.

        32.    The Plaintiff, as directed by Cadets' management, climbed the ladder and

painted the air conditioner cover on top of the bus as directed by Cadets' management.

        33.    As Plaintiff attempted to climb down from the bus roof, the ladder moved

unexpectedly and Plaintiff fell down the ladder. His right leg was caught by one of the

rungs of the ladder, while Plaintiff continued to fall to the ground. Among other injuries,

Plaintiff sustained a broken right tibia, broken right fibula and shattered his right ankle.

       34.     One of the Cadets employees drove Plaintiff to the hospital, where tests

quickly revealed the seriousness of his injuries.

        35.    The following day, the Plaintiff had to endure a 4 and 1/2 hour surgery at

Lima Memorial Hospital in Lima, Ohio to install a metal rod to stabilize his lower leg,

inserted under the knee cap, as well as two plates (one on the medial side and one on the

lateral side) of his right ankle. The doctors advised Plaintiff that the hardware in his right

leg and on each side of his right ankle will not be removed; the hardware is installed

permanently.

       36.     Following his arrival at the hospital, at no time did anyone from YEA or

the Cadets attempt to visit or contact Plaintiff to even inquire as to how he was feeling, or

whether he needed assistance of any kind.           He was abandoned, seriously injured, in

significant pain and alone at a hospital 1200 miles from his home. YEA and the Cadets


                                             Page 6 ofl3
          Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 7 of 13




provided no support to Plaintiff whatsoever.

          37.   Plaintiff will require months if not years of physical therapy to attempt to

heal from his injuries.

                                           COUNT I:
                                       Breach of Contract
                                        Antonelli v. YEA

          38.   The Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 37 above as though each were set forth fully herein.

          39.   A contract existed between Plaintiff and Defendant YEA.

          40.   The contract imposed a duty on Defendant YEA to pay Plaintiff for his labor.

          41.   Defendant YEA has breached that duty by refusing to compensate Plaintiff for his
work.

       42.      Plaintiff has· been damaged directly by Defendant YEA's willful breach of
contract.

          WHEREFORE, Plaintiff demands Judgment in his favor and against Defendant YEA for

compensatory damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00),

in addition to prejudgment interest, attorney's fees, expenses, costs and any other appropriate

relief.


                                       COUNT II:
                             Quantum Meruit/Unjust Enrichment
                                     Antonelli v. YEA

          43.   The Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 42 above as though each were set forth fully herein.

          44.   The labor and efforts of Plaintiff conferred a benefit on the Defendant YEA.


                                            Page 7 of13
           Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 8 of 13




           45.      Defendant YEA received and appreciated the benefits of Plaintiff's labor and

efforts.

           46.      The acceptance and retention of such benefits under the circumstances presented

hereby should render it inequitable for Defendant YEA to retain such benefits with payment of

value.

           WHEREFORE, Plaintiff demands Judgment in his favor and against Defendant YEA for

compensatory and punitive damages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00), in addition to prejudgment interest, attorney's fees, expenses, costs and any other

appropriate relief.


                                               COUNT Ill:
                 Pennsylvania Wage Payment and Collection Law 43 P.S. s.260.1, et seq.
                                     Antonelli v. YEA and Ray

           47.      The Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 45 above as though each were set forth fully herein.

           48.      Defendant YEA recruited and extended an offer of employment to Plaintiff, which

Plaintiff accepted.

           49.      Defendant YEA paid for air transportation to bring Plaintiff from his home in

Colorado to a worksite in Pennsylvania.

           50.      Defendant YEA did direct Plaintiff to engage in activities within the scope of his

work as described in the web based contract that Defendant YEA provided to Plaintiff.

           51.      Plaintiff did in fact begin working for Defendant YEA as directed by YEA

management.



                                                Page 8of13
        Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 9 of 13




        52.     Plaintiff was contractually entitled to compensation from wages which Defendant

YEA has refused to pay.

        53.     Defendant YEA has refused to pay Plaintiff any compensation whatsoever.

        54.     Defendant YEA is an "employer" as that term is used in the Pennsylvania Wage

Payment and Collection Law. ("WPCL").

       55.     The WPCL authorizes a twenty five percent (25%) liquidated damages penalty in

addition to unpaid wages.

        56.    Defendant Ray, as the chief executive of Defendant YEA, is personally liable for

unpaid wages in violation of the WPCL.

        57.    Additionally, the WPCL unambiguously states that the "court ... shall, in addition

to any judgment awarded to the Plaintiff, allow costs for attorneys fees. 43 PS.§ 260.9a(O.

        WHEREFORE, Plaintiff demands Judgment in his favor and against Defendant YEA

and Defendant Ray for compensatory damages in an amount in excess of Seventy-Five Thousand

Dollars ($75,000.00), in addition to prejudgment interest, attorney's fees, expenses, costs and any

other appropriate relief.



                                          COUNT IV:
                                      Promissory Estoppel
                                        Antonelli v. YEA

       58.     The Piaintiff incorporates by reference the allegations contained in paragraphs 1

through 57 above as though each were set forth fully herein.

       59.     Defendant YEA made a promise of compensation to Plaintiff that Defendant YEA

should have reasonably expected would induce action or forbearance on Plaintiff's part.


                                            Page 9of13
oo,,,,,nonMtorH·:ind mmitive damaoes in an amount in excess of Seventv-Five Thousancl_.Qollars _____ --~
          Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 10 of 13




          60.     In response to Defendant YEA's promises, Plaintiff declined other employment

 opportunities to work for Defendant YEA and accepted the Defendant YEA's offer of

employment and traveled from Colorado to Pennsylvania.

          61.     Injustice can be avoided by enforcing the Defendant YEA's promises.

          WHEREFORE, Plaintiff demands Judgment in his favor and against Defendant YEA for

compensatory damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00),

in addition to prejudgment interest, attorney's fees, expenses, costs and any other appropriate

relief.


                                               COUNTV:
                                               Negligence


          62.     The Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 61 above as though each were set forth fully herein.

          63.     Defendant YEA had a duty to provide a safe environment for its contractors and

volunteers.

          64.     Defendant YEA breached that duty by failing to provide safety equipment or

supervision to Plaintiff.

          65.     Plaintiff was severely injured as a direct result of Defendant YEA's breach of

duty.

          66.     As a result of Plaintiff's injuries, he has incurred significant pain and suffering, as

well as medical bills for past surgeries and treatments as well ongoing therapy.




                                               Page 10of13
        Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 11 of 13




        67.      The failure and breach of duty by Defendant YEA is so outrageous as to warrant

punitive dam.ages.

        WHEREFORE, Plaintiff demands Judgment in his favor and against Defendant YEA for

compensatory and punitive dam.ages in an amount in excess of Seventy-Five Thousand Dollars

($75,000.00), in addition to prejudgment interest, attorney's fees, expenses, costs and any other

appropriate relief.


                                           COUNT VI:
                            Negligent Infliction of Emotional Distress

        68.      The Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 67 above as though each were set forth fully herein.

        69.      Following Plaintiff's injury, agents of the Defendant YEA transported Plaintiff to

the hospital.

        70.      Defendant YEA had a contractual and/or fiduciary   d~ty   to Plaintiff following his

injury and admittance to Lim.a Hospital in Lim.a, Ohio.

        71.      Defendant YEA disavowed any responsibility for Plaintiff once he was at the

hospital, which is approximately 1,200 miles from. his home in Colorado.

        72.      Defendant YEA refused to return any calls or inquires from. Plaintiff during his

hospital stay.

        73.      Defendant YEA's actions are outrageous and warrant the imposition of punitive

dam.ages.

        WHEREFORE, Plaintiff demands Judgment in his favor and against Defendant YEA for

compensatory and punitive dam.ages in an amount in excess of Seventy-Five Thousand Dollars


                                            Page 11 of13
       Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 12 of 13




($75,000.00), in addition to prejudgment interest, attorney's fees, expenses, costs and any other

appropriate relief.

                                    Demand for Jury Trial

        Plaintiff respectfully requests and demands a jury trial on all issues so triable.


Date: August 28 , 2019                         Respecttul:t\tt~:mll


                                               BY:
                                                     ~~~~
                                                       J. ryan u Esq.
                                                       Attorney ID 85718
                                                       bryan@tuklaw.com
                                                       Tuk Law Offices
                                                       PO Box 638
                                                       Kennett Square, PA 19348
                                                       (610) 393-6763

                                                       Attorney for Plaintiff




                                             Page 12 of 13
         Case 5:19-cv-03927-CFK Document 1 Filed 08/29/19 Page 13 of 13
08/20/2019      06:47                                                         NO. 042   #002




                                         VERJFJCATION

         I, Anthony Antonelli, verify that 1 h~vc read the forego1ng Complaint and verify that all

  of the facts set forth therein arc tmc and correct to the best of my knowledge, information, and

  belief. I declare tmdcr penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.



  Date: 46- ~   I '\. -   ~-   o \   ~




                                            Page 13 of 13
